

	

		II

		109th CONGRESS

		1st Session

		S. 1209

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 9, 2005

			Mr. Gregg introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To establish and strengthen postsecondary

		  programs and courses in the subjects of traditional American history, free

		  institutions, and Western civilization, available to students preparing to

		  teach these subjects, and to other students.

	

	

		1.Short titleThis Act may be cited as the

			 Higher Education for Freedom

			 Act.

		2.Findings and

			 purposes

			(a)FindingsCongress finds the following:

				(1)Given the increased threat to American

			 ideals in the trying times in which we live, it is important to preserve and

			 defend our common heritage of freedom and civilization and to ensure that

			 future generations of Americans understand the importance of traditional

			 American history and the principles of free government on which this Nation was

			 founded in order to provide the basic knowledge that is essential to full and

			 informed participation in civic life and to the larger vibrancy of the American

			 experiment in self-government, binding together a diverse people into a single

			 Nation with a common purpose.

				(2)However, despite its importance, most of

			 the Nation’s colleges and universities no longer require United States history

			 or systematic study of Western civilization and free institutions as a

			 prerequisite to graduation.

				(3)In addition, too many of our Nation’s

			 elementary school and secondary school history teachers lack the training

			 necessary to effectively teach these subjects, due largely to the inadequacy of

			 their teacher preparation.

				(4)Distinguished historians and intellectuals

			 fear that without a common civic memory and a common understanding of the

			 remarkable individuals, events, and ideals that have shaped our Nation and its

			 free institutions, the people in the United States risk losing much of what it

			 means to be an American, as well as the ability to fulfill the fundamental

			 responsibilities of citizens in a democracy.

				(b)PurposesThe purposes of this Act are to promote and

			 sustain postsecondary academic centers, institutes, and programs that offer

			 undergraduate and graduate courses, support research, sponsor lectures,

			 seminars, and conferences, and develop teaching materials, for the purpose of

			 developing and imparting a knowledge of traditional American history, the

			 American Founding, and the history and nature of, and threats to, free

			 institutions, or of the nature, history, and achievements of Western

			 civilization, particularly for—

				(1)undergraduate students who are enrolled in

			 teacher education programs, who may consider becoming school teachers, or who

			 wish to enhance their civic competence;

				(2)elementary school, middle school, and

			 secondary school teachers in need of additional training in order to

			 effectively teach in these subject areas; and

				(3)graduate students and postsecondary faculty

			 who wish to teach about these subject areas with greater knowledge and

			 effectiveness.

				3.DefinitionsIn this Act:

			(1)Eligible

			 institutionThe term

			 eligible institution means—

				(A)an institution of higher education;

				(B)a specific program within an institution of

			 higher education; and

				(C)a non-profit history or academic

			 organization associated with higher education whose mission is consistent with

			 the purposes of this Act.

				(2)Free

			 institutionThe term

			 free institution means an institution that emerged out of Western

			 civilization, such as democracy, constitutional government, individual rights,

			 market economics, religious freedom and tolerance, and freedom of thought and

			 inquiry.

			(3)Institution of

			 higher educationThe term

			 institution of higher education has the meaning given the term

			 under section

			 101 of the Higher Education Act

			 of 1965 (20 U.S.C. 1001).

			(4)SecretaryThe term Secretary means the

			 Secretary of Education.

			(5)Traditional

			 american historyThe term

			 traditional American history means—

				(A)the significant constitutional, political,

			 intellectual, economic, and foreign policy trends and issues that have shaped

			 the course of American history; and

				(B)the key episodes, turning points, and

			 leading figures involved in the constitutional, political, intellectual,

			 diplomatic, and economic history of the United States.

				4.Grants to eligible

			 institutions

			(a)In

			 generalFrom amounts

			 appropriated to carry out this Act, the Secretary shall award grants, on a

			 competitive basis, to eligible institutions, which grants shall be used

			 for—

				(1)history teacher preparation initiatives,

			 that—

					(A)stress content mastery in traditional

			 American history and the principles on which the American political system is

			 based, including the history and philosophy of free institutions, and the study

			 of Western civilization; and

					(B)provide for grantees to carry out research,

			 planning, and coordination activities devoted to the purposes of this Act;

			 and

					(2)strengthening postsecondary programs in

			 fields related to the American founding, free institutions, and Western

			 civilization, particularly through—

					(A)the design and implementation of courses,

			 lecture series, and symposia, the development and publication of instructional

			 materials, and the development of new, and supporting of existing, academic

			 centers;

					(B)research supporting the development of

			 relevant course materials;

					(C)the support of faculty teaching in

			 undergraduate and graduate programs; and

					(D)the support of graduate and postgraduate

			 fellowships and courses for scholars related to such fields.

					(b)Selection

			 criteriaIn selecting

			 eligible institutions for grants under this section for any fiscal year, the

			 Secretary shall establish criteria by regulation, which shall, at a minimum,

			 consider the education value and relevance of the institution’s programming to

			 carrying out the purposes of this Act and the expertise of key personnel in the

			 area of traditional American history and the principles on which the American

			 political system is based, including the political and intellectual history and

			 philosophy of free institutions, the American Founding, and other key events

			 that have contributed to American freedom, and the study of Western

			 civilization.

			(c)Grant

			 applicationAn eligible

			 institution that desires to receive a grant under this Act shall submit to the

			 Secretary an application at such time, in such manner, and containing such

			 information as the Secretary may prescribe by regulation.

			(d)Grant

			 reviewThe Secretary shall

			 establish procedures for reviewing and evaluating grants made under this

			 Act.

			(e)Grant

			 awards

				(1)Maximum and

			 minimum grantsThe Secretary

			 shall award each grant under this Act in an amount that is not less than

			 $400,000 and not more than $6,000,000.

				(2)ExceptionA subgrant made by an eligible institution

			 under this Act to another eligible institution shall not be subject to the

			 minimum amount specified in paragraph (1).

				(f)Multiple

			 awardsFor the purposes of

			 this Act, the Secretary may award more than 1 grant to an eligible

			 institution.

			(g)SubgrantsAn eligible institution may use grant funds

			 provided under this Act to award subgrants to other eligible institutions at

			 the discretion of, and subject to the oversight of, the Secretary.

			5.Authorization of

			 appropriationsFor the purpose

			 of carrying out this Act, there are authorized to be appropriated—

			(1)$140,000,000 for fiscal year 2006;

			 and

			(2)such sums as may be necessary for each of

			 the succeeding 5 fiscal years.

			

